         Case 1:18-cv-09360-AT-OTW Document 72 Filed 03/01/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
PHILIP E. DeBLASIO,                                            :
                                                               :
                                       Plaintiff,              :   No. 18-CV-9360 (AT) (OTW)
                                                               :
                      -against-                                :          ORDER
                                                               :
POLICE OFFICER NIEVES, et al.,
                                                               :
                                       Defendants.             :
                                                               :
                                                               :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         On December 18, 2020, the pro se Plaintiff submitted an application requesting

appointment of counsel. In determining whether to grant a request for counsel, the Court must

consider

         the merits of plaintiff's case, the plaintiff's ability to pay for private counsel, his
         efforts to obtain a lawyer, the availability of counsel, and the plaintiff's ability to
         gather the facts and deal with the issues if unassisted by counsel.

Cooper v. A. Sargenti Co., Inc., 877 F.2d 170, 172 (2d Cir. 1989) (per curiam). As a threshold

matter, plaintiff must demonstrate that his claim has substance or a likelihood of success in

order for the Court to grant plaintiff's request for counsel. See Hodge v. Police Officers, 802

F.2d 58 (2d Cir. 1986).

         Having reviewed Plaintiff’s application and given the proceedings to date, it is hereby

ORDERED that Plaintiff’s request for counsel is granted in part for the limited purpose of

assisting him in discovery in this case. The Court advises Plaintiff that there are no funds to

retain counsel in civil cases and the Court relies on volunteers. Due to a scarcity of volunteer

attorneys, a length period of time may pass before counsel volunteers to represent Plaintiff.
       Case 1:18-cv-09360-AT-OTW Document 72 Filed 03/01/21 Page 2 of 2




This Court will pause matters for 60 days, in order to see if counsel can be obtained. If an

attorney volunteers, the attorney will contract Plaintiff directly. There is no guarantee,

however, that a volunteer attorney will decide to take the case, and in such circumstances,

Plaintiff would have to proceed with the case pro se. Of course, if an attorney offers to take the

case, it is entirely Plaintiff’s decision whether to retain that attorney or not.

       IT IS FURTHER ORDERED that the Pro Se Office of this Court seek a limited appearance

Pro Bono counsel for this Plaintiff.

       The Clerk of Court is respectfully directed to close ECF 67 and to serve a copy of this

Order on the pro se Plaintiff.




       SO ORDERED.

                                                              s/ Ona T. Wang
Dated: March 1, 2021                                                     Ona T. Wang
       New York, New York                                       United States Magistrate Judge




                                                  2
